Citation Nr: 1719125	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  09-20 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a bilateral hand disability. 

2. Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2014 and January 2016, the Board remanded this matter for further development, to include new VA examinations.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11Vet. App. 268, 271 (1998). 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's bilateral hand conditions did not originate in service; are not otherwise etiologically related to service; were not caused or aggravated by a service-connected disability.

2.  The Veteran's bilateral foot conditions did not originate in service; are not otherwise etiologically related to service; were not caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hand disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for bilateral foot disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claims, a letter dated in December 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In addition, the Veteran was provided with VA examinations in October 2014 and February 2016.  Review of the examination reports reflects that they are adequate in this case, as they are based on a review of the claims file, clinical examination, and interview of the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the opinions provided are based upon an accurate review of the facts in this case and provide sufficient explanation and rationale to support the opinions.  Accordingly, the Board finds the October 2014 and February 2016 VA opinions as to the etiology of the Veteran's bilateral hand and bilateral foot disabilities to be adequate.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Acting Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the September 2012 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  Certain disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The provisions regarding presumptive service connection listed under 38 C.F.R. § 3.309(a) apply in this matter as degenerative arthritis is listed under 38 C.F.R. § 3.309(a).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Bilateral Hand Disability

Briefly, the Board notes the Veteran was diagnosed with bilateral carpal tunnel syndrome, status post-release and repair surgery in a February 2016 VA examination.  Additionally, a VA examiner diagnosed him with mild degenerative changes as evidenced by an X-ray in an October 2014 examination.  At his September 2012 videoconference hearing before the Board, the Veteran testified that his duties required him to carry artillery equipment weighing 202 pounds during attacks.  His Form DD-214 confirms his service in Vietnam as well as his specialty as an infantry man.  Thus, the issue to resolve is whether the Veteran's present hand conditions were caused or are otherwise etiologically related to his military service. 

A careful review of the Veteran's STRs reveals no complaints of, or treatment for, any hand injuries during service.  Both his January 1964 enlistment examination and his January 1968 separation examination indicate no abnormalities or issues with the hands.  At his Board hearing, the Veteran stated his hands "knot up," and they felt tight and painful.  He described the pain as "shooting down." The Veteran asserted he began experiencing these symptoms during service but never sought treatment because he was young and was in the middle of a war.  Likewise, he stated the symptoms continued after he left service but never sought treatment because of the poor treatment Vietnam veterans received after they returned home. 

The record shows the Veteran first underwent carpal tunnel syndrome release surgery in 1988 for his right hand, and in 1989 for his left hand.  Private medical treatment records from that period indicate that the Veteran experienced pain in his hands as well as loss of strength.  A September 2016 neurology record notes the Veteran's reports of carpal tunnel syndrome with numbness in his hands and distal forearm since 1968.  The Veteran reported his hands lost strength and he dropped objects.  He additionally reported treating the pain with tramadol and Aleve but only received sporadic relief.  Progress notes from April and December 2016 reveal the Veteran underwent two additional carpal tunnel release surgeries for his right and left hand, respectively. 

The Veteran underwent two VA examinations to determine the etiology of any hand conditions in October 2014 and February 2016.  During the October 2014 examination, the examiner reviewed the Veteran's claims file and performed a physical examination.  The examiner also noted the Veteran's reports of lifting and carrying heavy artillery during service, as well as his history of left hand surgery due to a bicycle accident.  Additionally, the examiner noted the Veteran's work-related injury, which occurred in 1977, years after his military service.  The physical examination revealed some abnormal findings.  Similarly, diagnostic testing showed degenerative arthritis in both hands, while X-rays revealed orthopedic screws and an orthopedic plate in the left hand.  Relevantly, the Veteran's hand grip presented mild loss of strength in both hands.  However, the examination report shows the Veteran was able to perform the various tests during the examination, and there was no pain or tenderness on palpation.  The examiner opined that the Veteran's bilateral hand disability was not related to his military service, explaining that the Veteran's separation examination was silent for any abnormality of either hand.  Additionally, the examiner concluded the hand conditions were not caused or aggravated by the Veteran's claimed back injury, as there was no medical evidence to support a finding that back condition can cause a degenerative condition of the hands. 

The February 2016 examination focused on the peripheral nerves to specifically determine the etiology of the Veteran's carpal tunnel syndrome.  The examiner reviewed the claims file and performed a physical examination of the Veteran.  The Veteran reported moderate numbness and paresthesias and dysesthesias in both hands, as well as difficulty gripping or grasping objects due to the numbness.  However, his hand grip was normal during physical examination.  The sensory examination revealed decreased sensation in both hands.  The examiner found mild incomplete paralysis of the median nerve on both sides.  An electromyography (EMG) study from January 2016 also revealed absent bilateral median sensory nerve action potentially consistent with recurrent bilateral carpal tunnel syndrome.  After reviewing the Veteran's claims file, the examiner opined that it was less likely than not that the Veteran's bilateral carpal tunnel syndrome is etiologically related to his active duty service, as the service treatment records were silent for carpal tunnel syndrome or associated predisposing factors or conditions.  

After a careful review of the record, the Board finds the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hand condition.  Initially, inasmuch as the Veteran claimed his hand conditions are related to a back injury, the Board notes the Veteran is not service-connected for a back disability.  Thus, entitlement to service connection on a secondary basis is not warranted.  

The Board acknowledges the Veteran's lay statements that he has had symptoms of pain continuously since active duty service, and that the evidence shows a current diagnosis of degenerative arthritis of the bilateral hands, which is a chronic disease and may be found to be service-connected when there is evidence of continuity of symptomatology since the condition noted during service.  38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although his complaints of bilateral hand pain are documented regularly and consistently in the evidence of record since 2007, the Board does not afford them significant probative value.  While the Veteran is both competent and credible to report his symptoms of pain in the hands since service, he is not competent to say that his continuous hand pain was a symptom of bilateral hand arthritis, as he is not competent to render a medical diagnosis, or to opine as to whether his currently diagnosed bilateral hand arthritis is related to service.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  Moreover, the medical evidence of record does not support a finding that the Veteran has had chronic arthritis since service discharge.  In that regard, the first medical diagnosis of arthritis was in 2011, more than 40 years after service discharge.  Accordingly, the Board does not find the Veteran's lay statements to be competent evidence that he has had arthritis continuously since service discharge; service connection is not warranted on a presumptive basis.

Last, service connection for a bilateral hand disability is also not warranted on a direct basis.  As noted above, the Veteran's service treatment records do not reflect any complaints of or treatment for a bilateral hand disability during military service.  Further, both the October 2014 and February 2016 VA examiners concluded that the Veteran's diagnosed bilateral hand disabilities are not etiologically related to his active duty service.  As both opinions were based upon a review of the entire claims folder, a physical examination of the Veteran, and consideration of the Veteran's lay statements regarding the onset and progression of his symptoms, the Board finds the opinions probative.  As there is no competent and credible evidence linking the Veteran's bilateral hand disabilities to his military service, service connection is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Bilateral Foot Disability

The Veteran's medical records reveal he has hammer toes and callouses, and claims to have experienced chronic foot pain since his active duty service.  His STRs reflect that his feet were in normal condition during his enlistment and separation examinations.  A service treatment note from June 1965 reveals the Veteran suffered a fracture on his left foot at the first cuneiform bone and wore a cast.  All other service records are silent for any complaints of pain or treatment for other foot conditions.  As such, the issue to resolve is whether a nexus exists between the Veteran's service and his current conditions. 

A neurological report from March 1978 reveals the Veteran's history of injuring his lower back in 1977.  Of note are the Veteran's recollections of two post-service incidents in which he sustained injuries to his back.  The first was a work-related injury which occurred in October 1977; the second was an automobile accident in November 1977.  The report found the Veteran experienced weakness of dorsiflexion of the left great toe and foot.  However, the examiner concluded the weakness was "considered to be primarily functional or hysterical in origin due to a post traumatic neurosis superimposed upon injuries sustained [on October 24, 1977]."

Outpatient private records from 2008 indicate the Veteran received physical therapy for pain.  The records state the pain was in the lower back and hip, but was no longer radiating down to the right foot.  VA medical records reflect the Veteran first endorsed chronic foot pain in March 2009, at which time he reported problems with pain in his feet since active duty service.  A March 2009 bilateral foot X-ray revealed questionable mild bunion deformities involving both feet, and what appeared to be hypertrophic bony formation involving the anterior aspect of the distal tibia, bilaterally, which was "possibly degenerative."  X-ray findings from December 2015 reveal the Veteran had multiple hammertoes bilaterally, as well as scattered degenerative changes in both feet involving the PIP and DIP joints as well as the midfoot.  The note further stated the changes had minimally increased from the prior study.  No evidence of fracture or dislocation of the left or right foot was noted. 

The Veteran first underwent a VA examination to determine the etiology of his foot condition in October 2004.  The examiner reviewed the case file and performed a physical examination.  The examiner also noted the Veteran's diagnosis of metatarsalgia and the Veteran's report of pain in both feet on prolonged walking.  The physical examination yielded mostly normal results except during the movement section of the examination, as the Veteran reported pain in both feet.  The examiner noted X-ray views of the Veteran's feet, which revealed no degenerative arthritis in the feet.  However, the imaging studies did reveal mild bunions and minimal hallux valgus in both feet.  The examiner concluded the Veteran's metatarsalgia was less likely than not caused by or otherwise related to service, and was not caused or aggravated by a lower back condition.  As a rationale, the examiner noted the Veteran's separation examination reported normal feet and back.  Additionally, the examiner observed there was no evidence of complaints or treatment for metatarsalgia during service.  Finally, the examiner stated there was no medically based evidence stating that foot conditions are caused by or aggravated by back conditions. 

Next, the Veteran underwent a VA examination of his feet in February 2016.  On that occasion, the examiner reviewed the c-file, performed a physical examination, and noted the Veteran's diagnoses of bilateral flatfoot from June 2011 and hammer toes from March 2009.  The Veteran reported bilateral foot pain associated with standing 20 minutes or walking 10 minutes.  During the physical examination, the Veteran's feet were painful although not swollen.  The examiner noted the use of orthotic devices on both feet, as well as the Veteran's inward bowing of the Achilles tendon.  The physical examination also found hammer toes on the right second, third, and fourth toes, and on the left second, third, and fourth toes.  The Veteran also reported occasionally using braces, canes, or a walker to walk.  The examiner noted that X-rays of the Veteran's bilateral feet from March 2009 through December 2015 revealed questionable mild bilateral hallux valgus, multiple bilateral hammertoes, and scattered degenerative PIP joints, DIP joints, and midfoot changes.  After reviewing the evidence in the claims file, conducting a physical examination of the Veteran, and considering the Veteran's lay statements, examiner opined the Veteran's bilateral pes planus and hammertoes were less likely than not (less than 50 percent probability) incurred in or caused by military service, as the service treatment records were silent as to any complaints of or treatment for pes planus or hammertoes and associated predisposing factors.

After thorough consideration of the evidence of record, the Board finds service connection is not warranted for a bilateral foot disability.  Initially, the Board finds a preponderance of the evidence shows that a bilateral foot disability was not present until more than one year after discharge from service.  Although the record includes competent and credible evidence of injury to the left foot during service, the record does not suggest a current bilateral foot disability began in service.  In this regard, the Board notes the clinical evaluation of the Veteran's feet was normal at separation.  Further, recent imaging studies from 2011 and 2015 revealed no fractures on either foot. 

Inasmuch as the Veteran claimed his foot conditions are related to a back injury, the Board notes the Veteran is not service-connected for a back disability.  Thus, entitlement to service connection on a secondary basis is not warranted.  

Next, as there is current medical evidence of degenerative arthritis in both feet, which is a chronic disease and may be found to be service-connected when there is evidence of continuity of symptomatology since the condition was noted during service, the Board must consider whether entitlement to service connection is warranted on a presumptive basis as per 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although the Veteran's complaints of bilateral foot pain are documented consistently in the evidence of record since 2009, the Board does not afford them significant probative value.  While the Veteran is both competent and credible to report his symptoms of pain in the feet since service, he is not competent to say that his continuous foot pain was a symptom of bilateral foot arthritis, as he is not competent to render a medical diagnosis, or to opine as to whether his currently diagnosed bilateral hand arthritis is related to service.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert, 21 Vet. App. at 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  Moreover, the medical evidence of record does not support a finding that the Veteran has had chronic arthritis since service discharge.  In that regard, the first medical diagnosis of arthritis was in 2009, more than 40 years after service discharge.  Accordingly, the Board does not find the Veteran's lay statements to be competent evidence that he has had arthritis continuously since service discharge; service connection is not warranted on a presumptive basis.

Furthermore, the weight of the probative evidence of record does not show that the Veteran's bilateral foot conditions are related to his active duty service.  In that regard, the only medical evidence of record addressing the etiology of the Veteran's bilateral foot disabilities are the October 2014 and February 2016 VA opinions, both of which concluded that the Veteran's various foot disabilities were not caused by service or otherwise related to service.  Although the Veteran may believe that his bilateral foot disabilities are related to his active duty service, he is not competent to proffer such an opinion.  The question of whether the Veteran's currently diagnosed bilateral foot disabilities are related to his active duty service does not lie within the range of common experience or common knowledge, but requires special experience or special medical knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical etiological opinion.  Accordingly, his lay statements are not competent evidence that his bilateral foot disability is related to his active duty service.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).

In the absence of any probative medical evidence linking the Veteran's bilateral foot conditions to his active duty service, service connection is not warranted.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a bilateral hand disability is denied. 

Entitlement to service connection for a bilateral foot disability is denied. 



____________________________________________
M. KATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


